JARDEE, J.
Epitomized Opinion
< This is an action by Carroll R. Strong against his father for an accounting for rents and profits on a Valuable 320 acre farm in the State of Washington. The suit was based upon a deed from the plaintiff’s grandfather,'who was also the father-in-law of the defendant. One of the terms of this deed provided that the consideration was paid by Jarvis A. Strong ■(the father) as trustee for Carroll Strong, and recited that the deed was made to the father as trustee to be held in trust by him until the plaintiff arrived at the age of 25 years, and reserving to the grantor (a life estate. The defendant filed an answer asking for reformation of the deed for the reason that it (did not conform to the agreement whereby the de-ffandant was to have the income of said property rom time of the grantor’s death until plaintiff eached thq age of 25 years. To this answer plaintiff filed a reply containing* a denial and setting up the Statute of Limitations of ten years. The defendant offered in evidence two other deeds made between the same parties at the same time which provided that the defendant was to have the income until the boy reached the age of 25 y'ears, and also the testimony of a stenographer and an attorney which was to the same effect. The trial court found in favor of plaintiff. Defendant prosecuted error. The court of appeals in reversing the judgment of the court below held:
1. As the defendant was a trustee of a continuing and subsisting trust, the Statute of Limitations did /not apply.
2. As the intention of the grantor was to give the use and income of the farm to defendant after his death until plaintiff reached age of' 25, the judgment of the trial court with reference to reforming the deed is manifestly against the weight of the evidence.